DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 19, Willars et al. (USPN 7,680,478) teaches a method for radio-resource scheduling in a telecommunication network, the method comprising: selecting at least one objective associated with a radio-resource scheduling from a plurality of objectives [Col. 6, line 50 – Col. 7, line 5]; prioritizing at least one flow from a plurality of flows for the selected at least one objective [Col. 7, lines 6-27]; identifying at least one state parameter from a plurality of state parameters associated with at least one of active bearers from a plurality of active bearers [Col. 7, lines 6-27].
However, Willars does not teach inputting the at least one of the plurality of state parameters for the at least one of the active bearers to be scheduled during a current transmission time interval (TTI) to a reinforcement machine learning (ML) network, the reinforcement ML network being configured for a reward in accordance with the selected at least one objective; and receiving, from the reinforcement ML network, a radio resource allocation for each of the active bearers for the current TTI.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (USPN 7,623,869) teaches the point-to-point radio bearer setup information is received from a network, to establish a point-to-point radio bearer.  The service associated with point-to-multipoint and point-to-point radio bearers are prioritized.  The mobile terminal is made to retain the service during point-to-point radio bearer, only if it is determined to be the higher prioritized service.
Watson (USPN 7,599,326) teaches the transmission rate of the data streams are set for each base station, depending on the available capacity of base station, for transmitting data streams to respective multicast group through the base station.
Eriksson et al. (USPN 7,230,921) teaches access to the communication network is performed through several bearers.  Multiple packet flows associated with communication application on respective bearers, are routed simultaneously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464